Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Hickman, J.), rendered July 12, 1985, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Prior to the entry of his guilty plea, and as part of the plea agreement, the defendant withdrew all pretrial motions, pend*408ing and decided. While the defendant now contends that he did not knowingly waive his right to appeal from the denial of his motion to suppress, he neither moved to vacate his plea nor to set aside his conviction. Accordingly, this issue has not been preserved for our review and we decline to reach it in the interest of justice. Lazer, J. P., Bracken, Weinstein and Eiber, JJ., concur.